Citation Nr: 1341816	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  13-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for major depression.  

3.  Entitlement to service connection for neuropathy.  

4.  Entitlement to service connection for radiculopathy.  

5.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for migraine headaches.  

6.  Entitlement to service connection for cardiovascular symptoms, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for gastrointestinal symptoms and/or distress, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for chronic unexplained joint pain, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for chronic unexplained muscle pain, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for chronic unexplained weakness and diminished strength, to include as due to an undiagnosed illness.  

12.  Entitlement to service connection for fibromyalgia.  

13.  Entitlement to service connection for neuropsychological symptoms and problems, to include as due to an undiagnosed illness.  

14.  Entitlement to service connection for chronic respiratory symptoms, to include as due to an undiagnosed illness.  

15.  Entitlement to service connection for chronic flu-like symptoms, to include as due to an undiagnosed illness.  

16.  Entitlement to service connection for sleep apnea. 

17.  Entitlement to service connection for skin disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1990 to February 1991.  He also had verified periods of active duty for training in the U.S. Army and U.S. Army Reserves from May 1983 to August 1983, March 1986 to September 1989, and June 1989 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and the May 2011 rating decision of the VA RO in Portland, Oregon.  [Due to a recent change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Waco, Texas.]

In January 2013, the Veteran presented testimony at a hearing conducted at the Reno, Nevada RO before a Decision Review Officer (DRO).  A transcript of this hearing is provided in the Veteran's claims folder.

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the June 2013 substantive appeal, the Veteran requested a videoconference hearing at his local RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A date for the hearing was scheduled on December 4, 2013, and a November 2013 letter notified the Veteran of the location, date, and time of his hearing.  

However, before his hearing was held, the Veteran requested that his hearing be postponed and rescheduled for a later date.  The Veteran explained that he had recently moved to Texas and wished to have additional time so his local representative in Waco, Texas, who is member of the organization currently representing the Veteran, could have an opportunity to review his claims file in full prior to his hearing.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

The Board finds that the Veteran in the present appeal has offered good cause for why his hearing rescheduled for a later date.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for his requested hearing is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the Waco RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


